OPINION DENTING PETITION EOR REHEARING. Per Curiam. Petitioner is mistaken in supposing that what we said in the case of the Town of Harwood v. Hamilton et al., was intended to intimate that he could recover against the commissioners of highways upon the state of facts then before the court. The facts in this case as to the cause of action, are identical with the facts of that case, and ive are of the opinion that they do not authorize a recovery against either the town or the commissioners. They create no such indebtedness as render either liable for the payment. Petition for rehearing denied.